ORME, Judge
(dissenting):
In this case, the question is not whether Gronau would have reasonably believed he was personally free to leave. It is conceded that he was personally free to leave, as demonstrated by his strolling off to breakfast. Rather, the question is whether he would have reasonably believed he was free to drive off in his vehicle. If he was not, the conclusion is inescapable that the vehicle had been seized by Sergeant Mangelson.
{31 Even ignoring Sergeant Mangelson's unstated intention to hold the vehicle pending further investigation,1 however, the totality of the circumstances clearly establishes that Gronau's vehicle was seized: (1) Officer Mangelson informed Gronau that he was going to "contact him" regarding the criminal records check, suggesting that the traffic stop had in a sense only been suspended, and not, in fact, ended; (2) Mangelson kept Gro-nau's vehicle under surveillance and followed it to the restaurant; (38) Mangelson pulled his patrol car up to Gronau's vehicle at a 90 degree angle; (4) Mangelson asked if he could search the vehicle, and Gronau would not consent, yet Mangelson did not then depart; (5) Mangelson informed Gronau that he was bringing in a narcotics dog to sniff the car, and Mangelson remained by the car until the dog and its handler arrived. As the trial court held, these circumstances, taken as a whole, would indicate to a reasonable person that he was not free to leave in his vehicle, but rather that his car was being detained pending the arrival of the narcotics dog, which, in fact, it was.
32 The Utah case primarily relied on by the majority is readily distinguishable. State v. Jackson, 805 P.2d 765 (Utah Ct.App.1990), cert. denied, 815 P.2d 241 (Utah 1991), held that the person of the defendant had not been seized; it did not address whether the defendant's car had been seized. See id. at 768. Moreover, unlike the defendant in Jackson, Gronau did not voluntarily initiate the contact with the officer. See id. at 768. His interaction with Sergeant Mangelson was in response to Mangelson's investigation and questions, continuing from the earlier traffic stop.
133 The federal cases primarily relied on by the majority, while not binding in any event, are also distinguishable. The majority cites United States v. Letsinger, 93 F.3d 140 (4th Cir.1996), cert. denied, 520 U.S. 1266, 117 S.Ct. 2437, 138 L.Ed.2d 197 (1997), for the proposition that for a seizure of an object to occur by a "show of authority," there must be a "submission to that show of authority." Id. at 145. The majority appears to suggest that Gronau never acquiesced to the officer's show of authority. However, the fact that Gronau did not attempt to drive away contradicts this suggestion.
34 The majority also cites United States v. Gant, 112 F.3d 239 (6th Cir.1997), in concluding that Sergeant Mangelson did not meaningfully interfere with Gronau's posses-sory interest in his vehicle until after he had probable cause. I disagree. Here, Sergeant Mangelson's indication after the initial stop that he intended to maintain contact with *607Gronau, his continued surveillance, his subsequent prolonged partial blocking of the vehicle, and his indication that a drug-sniffing dog was on its way, sent a clear signal to Gronau that he was not free to take the vehicle and leave.
35 I believe the trial court ruled correctly, and I would affirm its judgment.

. Sergeant Mangelson admitted in his testimony that he had determined, long before the dog showed up, to detain the vehicle.